 

 

EVEREST RE GROUP, LTD.
2020 STOCK INCENTIVE PLAN

Section 1.   Establishment and Purpose

The purpose of the Everest Re Group, Ltd. 2020 Stock Incentive Plan (the “Plan”)
is to benefit the Corporation, its Subsidiaries, and its shareholders by
encouraging high levels of performance by individuals who are key to the success
of the Corporation and its Subsidiaries and to enable the Corporation and its
Subsidiaries to attract, motivate and retain talented and experienced
individuals essential to their success. This is to be accomplished by providing
such eligible individuals an opportunity to obtain or increase their proprietary
interest in the Corporation’s performance and by providing such individuals with
additional incentives to remain with the Corporation and its Subsidiaries.

Section 2.   Definitions

The following terms, used herein, shall have the meaning specified:

(a)  “Award”  means any award or benefit granted under the terms of the Plan.

(b)  “Award Agreement” means an agreement described in Section 6 hereof entered
into between the Corporation and a Participant, setting forth the terms and
conditions applicable to the Award granted to the Participant.

(c)  “Board of Directors” means the Board of Directors of the Corporation as it
may be comprised from time to time.

(d)  “Code”  means the Internal Revenue Code of 1986, and any successor statute,
and the regulations promulgated thereunder, as it or they may be amended from
time to time.

(e)  “Committee”  means the Committee as defined in Section 8.

(f)  “Corporation”  means Everest Re Group, Ltd., and any successor corporation.

(g)  “Effective Date” means the Effective Date as defined in Section 15.

(h)  “Employee”  means officers and other key employees of the Corporation or a
Subsidiary, and excludes directors who are not also employees of the Corporation
or a Subsidiary. “Employee” includes consultants and advisors that provide bona
fide services to the Corporation or a Subsidiary, provided that such services
are not in connection with the offer or sale of securities of the Corporation or
a Subsidiary in a capital-raising transaction.

(i)   “Exchange Act” means the Securities Exchange Act of 1934, and any
successor statute, as it may be amended from time to time.

(j)   “Exercise Price” means a purchase or exercise price established by the
Committee at the time an Option or an SAR is granted.

(k)  “Fair Market Value” means, unless otherwise provided in the Award
Agreement, the average of the highest and lowest sale price of the Stock as
reported on the Composite Transaction Tape of the New York Stock Exchange (or on
such other exchange, if any, on which the Stock is traded) on the relevant date,
or if no sale of the Stock is reported for such date, the next preceding day for
which there is a reported sale. If the Stock is not traded on any such exchange,
Fair Market Value shall be as determined in the Award Agreement, or as may be
determined in good faith by the Committee.

(l)   “Incentive Stock Option” means an option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Section
422(b) of the Code.

  

1 

--------------------------------------------------------------------------------

 

(m) “Insider” means any person who is subject to “Section 16.”

(n)  “Option”  means an Award granted under the Plan that entitles the
Participant, for a certain period of time, to purchase shares of Stock at an
Exercise Price established by the Committee.

(o)  “Participant” means any Employee who has been granted an Award pursuant to
this Plan.

(p)  “Section 16” means Section 16 of the Exchange Act, and any successor
statutory provision, and the rules promulgated thereunder, as it or they may be
amended from time to time.

(q)  “Stock” means shares of common stock (class of common shares) of the
Corporation, par value $.01 per share, or any security of the Corporation issued
in substitution, exchange or lieu thereof.

(r)  “Subsidiary” means any corporation in which the Corporation, directly or
indirectly, controls 50% or more of the total combined voting power of all
classes of such corporation’s stock.

(s)  “Ten-percent Shareholder” means any person who owns, directly or
indirectly, on the relevant date securities representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the
Corporation or of its parent or Subsidiary. For purposes of applying the
foregoing ten percent (10%) limitation, the rules of Code Section 424(d) shall
apply.

Section 3.   Eligibility

Persons eligible for Awards shall consist of Employees who hold positions of
significant responsibilities with the Corporation and/or a Subsidiary or whose
performance or potential contribution, in the judgment of the Committee, will
benefit the future success of the Corporation and/or a Subsidiary.

Section 4.   Awards

The Committee may grant any of the types of Awards enumerated in paragraphs (a)
through (d) of this Section 4, either singly, in tandem or in combination with
other types of Awards, as the Committee may in its sole discretion determine:

(a)  Non-qualified Stock Options. The grant of an Option entitles the
Participant to purchase a specific number of shares of Stock at an Exercise
Price established by the Committee. Any Option granted under this Section 4 may
either be an incentive stock option or a non-qualified stock option. A
Non-qualified Stock Option is an Option that is not intended to be an “incentive
stock option” as described in section 422(b) of the Code. All Non-qualified
Stock Options granted under the Plan shall expire not later than ten (10) years
after grant, and shall have an Exercise Price equal to 100% of the Fair Market
Value of the Stock on the date the option is granted.

(b)  Incentive Stock Options. An Incentive Stock Option is an Option that is
intended to satisfy the requirements applicable to an “incentive stock option”
as described in section 422(b) of the Code. All Incentive Stock Options granted
under the Plan shall be subject to the following:

(i)   The aggregate fair market value (determined at the time of the grant of
the Award) of the shares of Stock subject to Incentive Stock Options which are
exercisable by one person for the first time during a particular calendar year
shall not exceed $100,000.

(ii)  No Incentive Stock Option may be granted under this Plan on or after the
tenth anniversary of the date this Plan is adopted, or the date this Plan is
approved by shareholders, whichever is earlier.

(iii) No Incentive Stock Option may be exercisable more than:

A.  in the case of an Employee who is not a Ten-Percent Shareholder on the date
that the option is granted, ten (10) years after the date the option is granted,
and

B.   in the case of an Employee who is a Ten-Percent Shareholder on the date the
option is granted, five (5) years after the date the option is granted.

  

2 

--------------------------------------------------------------------------------

 

(iv) The exercise price of any Incentive Stock Option shall be no less than:

A. in the case of an Employee who is not a Ten-Percent Shareholder on the date
that the option is granted, the Fair Market Value of the Stock subject to the
option on such date; and

B. in the case of an Employee who is a Ten-Percent Shareholder on the date that
the option is granted, 110% of the Fair Market Value of the Stock subject to the
option on such date.

(v)  No Incentive Stock Option shall be granted to an individual who is an
Employee by virtue of being a consultant or advisor.

(c)  Stock Appreciation Rights. A stock appreciation right (“SAR”) is a right to
receive, upon surrender of the right, an amount payable in cash or in shares of
Stock, which may be Restricted Stock.

(i)   The amount payable with respect to each SAR shall be equal in value to the
excess, if any, of the Fair Market Value of a specified number of shares of
Stock on the exercise date (or on such other date or dates set forth in the
Award Agreement) over the Exercise Price relative to such shares, as may be
established by the Committee. All SARs granted under the Plan shall expire not
later than ten (10) years after grant, and shall have an Exercise Price equal to
100% of the Fair Market Value of the Stock on the date the SAR is granted.

(ii)  In the case of an SAR granted with respect to an Incentive Stock Option to
an Employee who is a Ten-Percent Shareholder on the date of such Award, the
Exercise Price shall not be less than 110% of the Fair Market Value of a share
of Stock on the date the Award is made.

(d)  Restricted Stock and Stock Awards.

(i)   Restricted Stock is Stock that is issued to a Participant and is subject
to a substantial risk of forfeiture or other restrictions on transfer and/or
such other restrictions on incidents of ownership as the Committee may
determine, where such restrictions will lapse upon achievement of one or more
goals relating to the completion of services by the Participant or achievement
of other objectives as may be determined by the Committee. A certificate for the
shares of Restricted Stock, which certificate shall be registered in the name of
the Participant, shall bear an appropriate restrictive legend and shall be
subject to appropriate stop-transfer orders; provided, that the certificates
representing shares of Restricted Stock shall be held in custody by the
Corporation until the restrictions relating thereto otherwise lapse, and;
provided further, that the Participant shall deliver to the Corporation a stock
power endorsed in blank relating to the Restricted Stock as soon as practicable
following the date of grant.

(ii)  Stock Awards shall be any compensation grant to a Participant that
provides for payment to a Participant in shares of Stock.

(iii) Restricted Stock and Stock Awards may be issued at the time of grant, upon
the exercise of an SAR, Option or other right, as payment of a bonus, as payment
of any other compensation obligations, upon the occurrence of a future event, at
a specified time in the future or as otherwise determined by the Committee. The
period during which Restricted Stock is subject to restrictions may commence
prior to the actual transfer of Restricted Stock to a Participant if so
specified in the Award Agreement.

(e)  Performance Stock Awards. Performance Stock is the grant of Restricted
Stock or Stock Award as described in subsection  4(d), above, that, in addition
to being subject to any other such conditions, restrictions and contingencies
determined by the Committee, is subject to a substantial risk of forfeiture
contingent upon the achievement of performance objectives during a specified
period and that is subject to a risk of forfeiture or other restrictions that
will lapse upon the achievement of one or more goals relating to completion of
service by the Participant or achievement of performance or other objectives, as
determined by the Committee.

(f)  Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section 4 shall be subject to the following:

(i)   Subject to the following provisions of this subsection 4(f), the full
Exercise Price for shares of stock purchased on the exercise of an Option shall
be paid at the time of such exercise.

  

3 

--------------------------------------------------------------------------------

 

(ii)  The Exercise Price of the Stock subject to the Option may be paid in cash.
At the discretion of the Committee, the purchase price may also be paid by the
tender, by actual delivery of shares or by attestation, of Stock owned for at
least six months by the holder of the option (the value of such Stock shall be
its Fair Market Value on the date of exercise), through a combination of Stock
and cash, or through such other means as the Committee determines are consistent
with the Plan’s purpose and applicable law. No fractional shares of Stock will
be issued or accepted.

(iii) In accordance with a cashless exercise program under which, if so
instructed by the Participant, shares of Common Stock may be issued directly to
the Participant’s broker or dealer upon receipt of the purchase price in cash
from the broker or dealer.

(g)  General Provisions for Awards. 

(i)   Except for either adjustments pursuant to Section 9 (relating to the
adjustment of Shares), or reductions of the Exercise Price approved by the
Corporation’s shareholders, the Exercise Price for any outstanding Option or SAR
may not be decreased after the date of grant nor may an outstanding Option or
SAR granted under the Plan be surrendered to the Corporation as consideration
for the grant of a replacement Option or SAR with a lower Exercise Price. Except
as approved by Corporation’s shareholders, in no event shall any Option or SAR
granted under the Plan be surrendered to Corporation in consideration for a cash
payment or the grant of any other Award if, at the time of such surrender, the
Exercise Price of the Option or SAR is greater than the then current Fair Market
Value of a Share. In addition, no repricing of an Option or SAR shall be
permitted without the approval of Corporation’s shareholders if such approval is
required under the rules of any stock exchange on which Stock is listed.

Section 5.   Shares of Stock and Other Stock-Based Awards Available Under Plan

(a)  The Stock which may be issued pursuant to an Award under the Plan may be
shares currently authorized but unissued or currently held or subsequently
acquired by the Corporation as treasury shares, including shares purchased in
the open market or in private transactions.

(b)  Subject to the adjustment provisions of Section 9 hereof, the maximum
number of shares that may be delivered to Participants and their beneficiaries
under the Plan shall be equal to the sum of: (i) 1,400,000 shares of Stock; and
(ii) any shares granted previously under the Corporation’s 2010 Stock Incentive
Plan, as amended (the “Prior Plan”) that are forfeited, expire or are canceled
after the Effective Date without delivery of shares or which result in the
forfeiture of the shares back to the Corporation to the extent that such shares
would have been added back to the reserve under the terms of the Prior Plan, but
not including shares that remained available for grant pursuant to the Prior
Plan that were not previously granted.

(c)  Subject to the adjustment provisions of Section 9 hereof, the following
additional maximums are imposed on the Plan:

(i)   The maximum number of shares of Stock that may be issued pursuant to
Options intended to be Incentive Stock Options shall be 1,000,000 shares.

(ii)  The aggregate maximum number of shares of Stock that may be covered by
Awards granted to any one individual pursuant to Section 4 relating to Options
and SARs shall be 350,000 shares during any one calendar-year period.

(iii) For Restricted Stock, Stock Awards and Performance Stock Awards, no more
than 350,000 shares of Stock may be delivered pursuant to such Awards granted to
any one Participant during any one calendar-year period (regardless of whether
settlement of the Award is to occur prior to, at the time of, or after the time
of vesting).

  

4 

--------------------------------------------------------------------------------

 

(d)  To the extent that any shares of Stock covered by an Award are not
delivered to a Participant or beneficiary because the Award is forfeited or
canceled, or the shares of Stock are not delivered because the Award is settled
in cash, such shares shall be deemed to not have been delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan. Shares subject to an Award under the Plan (or the Prior Plan) may not
again be made available for issuance if such shares are: (i) shares used to
satisfy the applicable tax withholding obligation; (ii) shares tendered as
payment for an option exercise; (iii) shares repurchased by the Corporation
using stock option exercise proceeds; or (iv) shares that were subject to a
share-settled SAR and were not issued or delivered upon the net settlement of
such SAR.

(e)  For the purposes of computing the total number of shares of Stock granted
under the Plan, the following rules shall apply to Awards payable in Stock:

(i)   Each Option shall be deemed to be the equivalent of the maximum number of
shares of Stock that may be issued upon exercise of the particular Option;

(ii)  Where one or more types of Awards (both of which are payable in Stock) are
granted in tandem with each other, the number of shares of Stock shall be deemed
to be the greater of the number of shares that would be counted if one or the
other Award alone was outstanding.

Additional rules for determining the number of shares of Stock granted under the
Plan may be adopted by the Committee, as it deems necessary and appropriate.

Section 6.   Award Agreements

Each Award under the Plan shall be evidenced by an Award Agreement setting forth
the number of shares of Stock and/or SARs subject to the Award and such other
terms and conditions applicable to the Award, as determined by the Committee,
not inconsistent with the terms of the Plan. The Committee may, but need not
require that the Participant sign a copy of such document. Such document is
referred to as the Award Agreement regardless of whether any Participant
signature is required. In the event that the Committee requires that the
Participant execute and return the Award Agreement, no person shall have any
rights under the Award unless and until the Participant to whom such Award shall
have been granted shall have executed and delivered to the Corporation the Award
Agreement; provided, however, the execution and delivery of such an Award
Agreement shall not be a precondition to the granting of such Award. By
executing the Award Agreement, or submitting an option exercise form (whether or
not the Award Agreement required execution) a Participant shall be deemed to
have accepted and consented to any action taken under the Plan by the Committee,
the Board of Directors or their delegates.

(a)  Award Agreements shall include the following terms:

(i)   Non-assignability. Unless otherwise specifically provided for by the
Committee, a provision that no Award shall be assignable or transferable except
by will or by the laws of descent and distribution and that, during the lifetime
of a Participant, the Award shall be exercised, if exercisable, only by such
Participant or by his or her guardian or legal representative.

(ii)  Termination of Employment. A provision describing the treatment of an
Award in the event of the retirement, disability, death or other termination of
a Participant’s employment with the Corporation or a Subsidiary, including but
not limited to terms relating to the vesting, time for exercise, forfeiture or
cancellation of an Award in such circumstances. Participants who terminate
employment prior to the satisfaction of applicable conditions and restrictions
associated with their Award(s) may be entitled to such Award(s) as and to the
extent determined by the Committee. A provision that for purposes of the Plan
(A) a transfer of an Employee from the Corporation to a Subsidiary or affiliate
of the Corporation, whether or not incorporated, or vice versa, or from one
Subsidiary or affiliate of the Corporation to another, and (B) a leave of
absence, duly authorized in writing by the Corporation, shall not be deemed a
termination of employment, except as otherwise required by applicable law, as
determined by the Committee, in order to preserve the status of an option as an
Incentive Stock Option.

  

5 

--------------------------------------------------------------------------------

 

(iii) Rights as a Shareholder. A provision that a Participant shall have no
rights as a shareholder with respect to any Stock covered by an Award until the
date the Participant becomes the holder of record. Except as provided in Section
9 hereof, no adjustment shall be made for dividends or other rights, unless the
Award Agreement specifically requires such adjustment.

(iv) Withholding. A provision requiring the withholding of applicable taxes
required by law from all amounts paid to the holder of an Award in satisfaction
of such Award. In the case of an Award paid in cash, the withholding obligation
shall be satisfied by withholding the applicable amount and paying the net
amount in cash to the Participant. In the case of Awards paid in shares of
Stock, a Participant may satisfy the withholding obligation by paying the amount
of any taxes in cash or, with the approval of the Committee, shares of Stock may
be deducted from the payment to satisfy the obligation in full or in part. The
amount of the withholding and the number of shares of Stock to be deducted shall
be determined by the Committee with reference to the Fair Market Value of the
Stock when the withholding is required to be made; provided, however, the amount
of Stock so deducted shall not exceed the minimum required withholding
obligation.

(v)  Treatment of Option. Each Award of an option shall state whether or not it
is intended to constitute an Incentive Stock Option.

(vi) Minimum Exercise. No option may be exercised for less than the lesser of 50
shares of Stock or the full number of shares of Stock for which the option is
then exercisable.

(b)  Other Terms. Award Agreements may include such other terms as the Committee
may determine are necessary, and appropriate to effect an Award to the
Participant, including, but not limited to, the term of the Award, vesting
provisions, any requirements for continued employment with the Corporation or a
Subsidiary, any other restrictions or conditions (including performance
requirements) on the Award and the method by which restrictions or conditions
lapse, the effect on the Award of a change of control of the Corporation or an
employing Subsidiary, the price, amount or value of Awards, and the terms, if
any, pursuant to which a Participant may elect to defer the receipt of cash or
Stock under an Award. Notwithstanding the foregoing, any benefits granted under
the Plan (or the Prior Plan) under any Award may not become exercisable, vest or
be settled, in whole or in part, prior to the one-year anniversary of the date
of grant except (i) with regard to death, disability, termination of employment
and/or change of control, and (ii) up to 5% of the aggregate number of shares
authorized for issuance under the Plan under Section 5 above may be issued
pursuant to Awards subject to any, or no, vesting conditions, as the Committee
determines appropriate.

Section 7.   Amendment and Termination

The Board of Directors may at any time amend, suspend or discontinue the Plan,
in whole or in part; provided that no amendment by the Board of Directors shall
increase any limitations set forth in Section 5 nor shall it permit any options
to be awarded at exercise prices below Fair Market Value. The Committee may at
any time alter or amend any or all Award Agreements under the Plan to the extent
permitted by law, but no such alteration or amendment shall impair the rights of
any holder of an Award without the holder’s consent. Adjustments pursuant to
Section 9 shall not be subject to the foregoing limitations of this Section 7.

Section 8.   Administration

(a)  The Plan and all Awards granted pursuant thereto shall be administered by a
committee of the Board of Directors (the “Committee”), which Committee shall
consist of not less than two (2) members of such Board of Directors who are not
employees of the Corporation or any Subsidiary. The members of the Committee
shall be designated by the Board of Directors. If the Committee does not exist,
or for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee.

  

6 

--------------------------------------------------------------------------------

 

(b)  The Committee shall have the authority and discretion to interpret and
administer the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan and to determine the terms and provisions of any Award
Agreement made pursuant to the Plan. All questions of interpretation with
respect to the Plan, the number of shares of Stock or other security, SARs, or
rights granted and the terms of any Award Agreements, including the timing,
pricing, and amounts of Awards, shall be determined by the Committee, and its
determination shall be final and conclusive upon all parties in interest. In the
event of any conflict between an Award Agreement and this Plan, the terms of
this Plan shall govern.

(c)  Except to the extent prohibited by applicable law or the applicable rules
of a stock exchange, the Committee may delegate to the officers or employees of
the Corporation and its Subsidiaries the authority to execute and deliver such
instruments and documents, to do all such acts and things, and to take all such
other steps deemed necessary, advisable or convenient for the effective
administration of the Plan in accordance with its terms and purpose, except that
the Committee may not delegate any discretionary authority with respect to
substantive decisions or functions regarding the Plan or Awards thereunder as
these relate to Insiders, including, but not limited to, decisions regarding the
timing, eligibility, pricing, amount or other material terms of such Awards. Any
such delegation may be revoked by the Committee at any time.

(d)  To the extent that the Committee determines that the restrictions imposed
by the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.

Section 9.   Adjustment Provisions

(a)  In the event of any change in the outstanding shares of Stock by reason of
a stock dividend or split, recapitalization, merger or consolidation (whether or
not the Corporation is a surviving corporation), reorganization, combination or
exchange of shares or other similar corporate changes or an extraordinary
dividend paid in cash or property, the number of shares of Stock (or other
securities) then remaining subject to this Plan, and the maximum number of
shares that may be issued to anyone pursuant to this Plan, including those that
are then covered by outstanding Awards, shall (i) in the event of an increase in
the number of outstanding shares, be proportionately increased and the price for
each share then covered by an outstanding Award shall be proportionately
reduced, and (ii) in the event of a reduction in the number of outstanding
shares, be proportionately reduced and the price for each share then covered by
an outstanding Award shall be proportionately increased.

(b)  In the event the adjustments described in clauses (i) and (ii) of paragraph
(a) of this Section 9 are inadequate to ensure equitable treatment of any Award
holder, then, to the extent permissible under applicable law, the Committee
shall make any further adjustments as it deems necessary to ensure equitable
treatment of any holder of an Award as the result of any transaction affecting
the securities subject to the Plan or as is required or authorized under the
terms of any applicable Award Agreement.

(c)  The existence of the Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board of Directors or the
shareholders of the Corporation to make or authorize any adjustment,
recapitalization, reorganization or other capital structure of its business, any
merger or consolidation of the Corporation, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Stock or the
rights thereof, the dissolution or liquidation of the Corporation or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding.

Section 10. Change of Control

(a)  In the event of a “Change of Control” of the Corporation (defined below),
in addition to any action required or authorized by the terms of an Award
Agreement, the Committee may, in its sole discretion, recommend that the Board
of Directors take any of the following actions as a result, or in anticipation,
of any such event to assure fair and equitable treatment of Participants:

(i)   Accelerate time periods for purposes of vesting in, or realizing gain
from, any outstanding Award made pursuant to this Plan;

  

7 

--------------------------------------------------------------------------------

 

(ii)  Offer to purchase any outstanding Award made pursuant to this Plan from
the holder for its equivalent cash value, as determined by the Committee, as of
the date of the change of control; or

(iii) Make adjustments or modifications to outstanding Awards as the Committee
deems appropriate to maintain and protect the rights and interests of
Participants following such change of control.

Any such action approved by the Board of Directors shall be conclusive and
binding on the Corporation and all Participants.

(b)  For purposes of this Section, a Change of Control shall mean the occurrence
of any of the following:

(i)   A tender offer or exchange offer whereby the effect of such offer is to
take over and control the affairs of the Corporation, and such offer is
consummated for the ownership of securities of the Corporation representing
twenty-five percent (25%) or more of the combined voting power of the
Corporation’s then outstanding voting securities.

(ii)  The Corporation is merged or consolidated with another corporation and, as
a result of such merger or consolidation, less than seventy-five percent (75%)
of the outstanding voting securities of the surviving or resulting corporation
shall then be owned in the aggregate by the former shareholders of the
Corporation, other than affiliates within the meaning of the Exchange Act or any
party to such merger or consolidation.

(iii) The Corporation transfers substantially all of its assets to another
corporation or entity that is not a wholly-owned subsidiary of the Corporation.

(iv) Any person (as such term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing twenty-five percent (25%) or more of
the combined voting power of the Corporation’s then outstanding securities, and
the effect of such ownership is to take over and control the affairs of the
Corporation.

(v)  As the result of a tender offer, merger, consolidation, sale of assets, or
contested election, or any combination of such transactions, the persons who
were members of the Board of Directors of the Corporation immediately before the
transaction, cease to constitute at least a majority thereof. 

Section 11. General Restrictions

Delivery of shares of Stock or other amounts under the Plan shall be subject to
the following:

(a)  Notwithstanding any other provision of the Plan, the Corporation shall have
no liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.

(b)  To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

Section 12. Unfunded Plan

The Plan shall be unfunded. Neither the Corporation, a Subsidiary, nor the Board
of Directors shall be required to segregate any assets that may at any time be
represented by Awards made pursuant to the Plan. Neither the Corporation, a
Subsidiary, the Committee, nor the Board of Directors shall be deemed to be a
trustee of any amounts to be paid under the Plan.

Section 13. Limits of Liability

(a)  Any liability of the Corporation or a Subsidiary to any Participant with
respect to an Award shall be based solely upon contractual obligations created
by the Plan and the Award Agreement.

  

8 

--------------------------------------------------------------------------------

 

(b)  Neither the Corporation nor a Subsidiary, nor any member of the Board of
Directors or of the Committee, nor any other person participating in any
determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, shall have any liability to any party
for any action taken or not taken in good faith under the Plan except as may be
expressly provided by statute.

Section 14. Rights of Employees

(a)  Status as an eligible Employee shall not be construed as a commitment that
any Award will be made under this Plan to such eligible Employee or to eligible
Employees generally.

(b)  Nothing contained in this Plan or in any Award Agreement (or in any other
documents related to this Plan or to any Award or Award Agreement) shall confer
upon any Employee or Participant any right to continue in the employ or other
service of the Corporation or a Subsidiary or constitute any contract or limit
in any way the right of the Corporation or a Subsidiary to change such person’s
compensation or other benefits or to terminate the employment or other service
of such person with or without cause.

Section 15. History and Duration  

The Board of Directors adopted the Plan subject to the approval of the
shareholders of the Corporation at the Corporation’s 2020 annual meeting of its
shareholders on May 11, 2020. The date of such shareholder approval shall be the
“Effective Date” of the Plan. The Plan shall remain in effect as long as any
Awards under the Plan have been exercised or terminated under the terms of the
Plan and applicable Award Agreements, provided that Awards under the Plan may
only be granted within ten years of the Effective Date of the Plan.

  

9 

--------------------------------------------------------------------------------